***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   TOWING AND RECOVERY PROFESSIONALS OF
      CONNECTICUT, INC. v. DEPARTMENT
         OF MOTOR VEHICLES ET AL.
                 (AC 43464)
                    Elgo, Alexander and DiPentima, Js.

                                   Syllabus

The plaintiff, a towing company, appealed to the Superior Court from the
    decision of the Commissioner of Motor Vehicles (commissioner) grant-
    ing certain towing and storage rate increases, which were generally less
    than what the plaintiff requested in its petition filed pursuant to statute
    (§ 14-66 (a) (2)). The plaintiff claimed that the final decision of the
    commissioner was not supported by substantial evidence in the record.
    The court rendered judgment dismissing the plaintiff’s appeal, from
    which the plaintiff appealed to this court. Held:
1. The commissioner’s balancing of the relevant statutory and regulatory
    factors was within the commissioner’s discretion and the exercise of
    this discretion was not unreasonable, arbitrary or illegal; both § 14-66
    (a) (2) and the regulation (§ 14-63-36a) governing tow and storage rates
    included the word ‘‘may,’’ and provided the commissioner with the
    discretion to consider and weigh certain factors as the commissioner
    saw fit in order to achieve a just and reasonable result, and, if the
    commissioner were required to weigh the factors in a particular manner,
    the term ‘‘may’’ would effectively be rendered meaningless, depriving
    the commissioner of the discretion vested in the commissioner by the
    legislature; moreover, it was not for this court to substitute its own
    judgment for that of the administrative agency on the weight of the
    evidence or questions of fact.
2. The plaintiff could not prevail on its claim that the commissioner’s decision
    was not supported by substantial evidence in the record: in light of the
    record and the considerable discretion granted to the commissioner,
    and contrary to the plaintiff’s argument, the commissioner did in fact
    consider implementing a rate increase beyond the Consumer Price
    Index; moreover, because the plaintiff merely challenged the manner
    in which the commissioner weighed the facts, it asked this court to
    retry the case and substitute its judgment for that of the commissioner,
    which this court could not do as this court’s review was limited to a
    determination of whether the conclusions drawn by the commissioner
    from those facts were reasonable.
             Argued April 20—officially released June 22, 2021

                             Procedural History

  Administrative appeal from the decision of the named
defendant adjusting certain towing and storage rates
for motor vehicles, brought to the Superior Court in
the judicial district of New Britain and tried to the court,
Cordani, J.; judgment dismissing the appeal, from
which the plaintiff appealed to this court. Affirmed.
  Jesse A. Langer, with whom, on the brief, was Jeffrey
D. Bausch, for the appellant (plaintiff).
  Drew S. Graham, assistant attorney general, with
whom, on the brief, was William Tong, attorney gen-
eral, for the appellee (named defendant).
  James J. Healy, for the appellee (defendant Insur-
ance Association of Connecticut, Inc.).
                          Opinion

   DiPENTIMA, J. This appeal arises from a petition
for an adjustment of towing and storage rates that the
plaintiff, Towing & Recovery Professionals of Connecti-
cut, Inc., filed with the named defendant, the Depart-
ment of Motor Vehicles (department).1 After the Com-
missioner of Motor Vehicles (commissioner) granted
certain rate increases, the plaintiff filed an administra-
tive appeal in the Superior Court. The court dismissed
the plaintiff’s administrative appeal, and the plaintiff
now appeals. We affirm the judgment of the court.
   The following undisputed facts and procedural his-
tory were found by the Superior Court: ‘‘On October
10, 2017, the plaintiff filed a petition with the commis-
sioner for a declaratory ruling seeking a revision of the
rates established by the commissioner for nonconsen-
sual towing and storage services within the state.2 On
December 6, 2017, the commissioner held a public hear-
ing on the issue of the requested rate increase and
received evidence from the plaintiff and other inter-
ested parties. On March 6, 2018, the commissioner’s
hearing officer issued a decision granting certain rate
increases. The rate increases granted were generally
less than the increases requested by the plaintiff. Fol-
lowing the decision, the plaintiff filed a timely adminis-
trative appeal on April 23, 2018. Subsequently, on Sep-
tember 28, 2018, the parties requested that [the Superior
Court] remand the matter back to the commissioner for
further consideration. In accordance with the parties’
request, [the] court remanded the matter. On December
12, 2018, the commissioner held the remand hearing.
On February 15, 2019, the commissioner issued his final
decision where he maintained the rate increases pro-
vided for in the initial decision.’’ (Footnote added; foot-
note omitted.)
   The plaintiff then brought a second administrative
appeal before the Superior Court, pursuant to General
Statutes § 14-66 (a),3 claiming that the final decision of
the commissioner was not supported by substantial
evidence in the record. The court dismissed the plain-
tiff’s administrative appeal, and this appeal followed.
Additional facts will be set forth as necessary.
   ‘‘Our analysis begins with the appropriate standard of
review. [J]udicial review of the commissioner’s action
is governed by the Uniform Administrative Procedure
Act [(UAPA), General Statutes §§ 4-166 through 4-189],
and the scope of that review is very restricted. . . .
[R]eview of an administrative agency decision requires
a court to determine whether there is substantial evi-
dence in the administrative record to support the
agency’s findings of basic fact and whether the conclu-
sions drawn from those facts are reasonable. . . . Nei-
ther this court nor the trial court may retry the case or
substitute its own judgment for that of the administra-
tive agency on the weight of the evidence or questions
of fact. . . . Our ultimate duty is to determine, in view
of all of the evidence, whether the agency, in issuing
its order, acted unreasonably, arbitrarily, illegally or in
abuse of its discretion. . . .
   ‘‘The substantial evidence rule governs judicial
review of administrative fact-finding under the UAPA.
. . . An administrative finding is supported by substan-
tial evidence if the record affords a substantial basis
of fact from which the fact in issue can be reasonably
inferred. . . . The substantial evidence rule imposes
an important limitation on the power of the courts to
overturn a decision of an administrative agency . . . .’’
(Citations omitted; internal quotation marks omitted.)
Murphy v. Commissioner of Motor Vehicles, 254 Conn.
333, 343, 757 A.2d 561 (2000).
    The plaintiff presents four claims on appeal. The first
is that the court erred in affirming the legal interpreta-
tion of the commissioner that ‘‘[a] regulation is given
less weight than a statute when assessing a petition for
an increase in . . . towing and storage rates.’’ The sec-
ond is that the court erred in affirming the legal interpre-
tation of the commissioner that ‘‘the cost of a wrecker4
is only a factor if considered with the statutory factor
of [the Consumer Price Index (CPI)].’’ (Footnote
added.) The third is that the court erred in affirming
the decision of the commissioner because it was an
abuse of discretion for the commissioner ‘‘either [to]
ignor[e] . . . or improperly minimiz[e] operating costs
. . . as a factor because of the misconception that a
statutory factor trumps a regulatory factor,’’ and to
‘‘[ignore] undisputed expert evidence, which [was]
beyond [the commissioner’s] specialized knowledge.’’
The plaintiff’s final claim is that the court erred in
affirming the commissioner’s decision to limit the
increase to the CPI because this decision was not sup-
ported by substantial evidence. We note that the plain-
tiff at no point challenges the admissibility of any of
the evidence before the commissioner; it takes issue
only with the manner in which the commissioner
weighed the facts and evidence and applied the relevant
statutory and regulatory factors. Therefore, for ease
and clarity, we resolve the plaintiff’s four claims by
answering these two questions: (1) whether the com-
missioner’s balancing of the relevant statutory and regu-
latory factors was unreasonable, arbitrary, illegal, or an
abuse of discretion, and (2) whether the commissioner’s
decision was supported by substantial evidence in
the record.
                             I
  The first question is whether the commissioner’s bal-
ancing of the relevant statutory and regulatory factors
was unreasonable, arbitrary, illegal, or an abuse of his
discretion. According to the plaintiff, the court erred
in affirming the commissioner’s legal interpretation
that, in the context of a petition for an adjustment to
towing and storage rates, a regulation is given less
weight than a statute, and that ‘‘the cost of a wrecker
is only a factor if considered with the statutory factor
of CPI.’’ The department counters that the commis-
sioner had the discretion to weigh the statutory and
regulatory factors in determining what constitutes a
just and reasonable rate increase. We agree with the
department.
    Section 14-66 (a) (2) provides in relevant part that,
‘‘[i]n establishing and amending . . . rates and
charges, the commissioner may consider factors,
including, but not limited to, the [CPI], rates set by
other jurisdictions, charges for towing and transporting
services provided pursuant to a contract with an auto-
mobile club or automobile association . . . and rates
published in standard service manuals. . . .’’ (Empha-
sis added.) Section 14-63-36a of the Regulations of Con-
necticut State Agencies provides in relevant part that
in determining what is just and reasonable, ‘‘[t]he com-
missioner may consider factors such as rates set by
other jurisdictions, towing services provided by con-
tract with automobile clubs and associations, operating
costs of the towing and recovery industry in Connecti-
cut, single source contracts resulting from competitive
bids on behalf of municipalities and business entities,
and rates published in standard service manuals. . . .’’
(Emphasis added.)
   To support its position, the plaintiff relies on two
cases decided by our Supreme Court. The first is Con-
necticut Podiatric Medical Assn. v. Health Net of Con-
necticut, Inc., 302 Conn. 464, 474, 28 A.3d 958 (2011),
in which our Supreme Court held that ‘‘[i]t is a basic
tenet of statutory construction that the legislature
[does] not intend to enact meaningless provisions. . . .
[I]n construing statutes, we presume that there is a
purpose behind every sentence, clause, or phrase used
in an act and that no part of a statute is superfluous.
. . . Because [e]very word and phrase [of a statute] is
presumed to have meaning . . . [a statute] must be
construed, if possible, such that no clause, sentence
or word shall be superfluous, void or insignificant.’’
(Internal quotation marks omitted.) The second is Sar-
razin v. Coastal, Inc., 311 Conn. 581, 603, 89 A.3d 841
(2014), in which our Supreme Court held that ‘‘[a]dmin-
istrative regulations have the full force and effect of
statutory law and are interpreted using the same pro-
cess as statutory construction . . . .’’ (Internal quota-
tions marks omitted.) These cases, in fact, undermine
the plaintiff’s position.
   According to the plaintiff, the manner in which the
commissioner weighed the relevant statutory and regu-
latory factors violated the rules of statutory and regula-
tory construction by rendering certain factors insignifi-
cant. The plaintiff further claims that the commissioner
failed to consider undisputed expert evidence, ‘‘presum-
ably based on an erroneous interpretation of the appli-
cable statutory and regulatory authorities.’’ Given the
inclusion of the word ‘‘may’’ in both the statute and state
regulation, however, the opposite is true. Our Supreme
Court has held that ‘‘the word [may, when used in a
statute or regulation] generally imports permissive con-
duct and the conferral of discretion.’’ Office of Con-
sumer Counsel v. Dept. of Public Utility Control, 252
Conn. 115, 122, 742 A.2d 1257 (2000). Therefore, both
the statute and the state regulation provide the commis-
sioner with the discretion to consider and weigh the
factors as the commissioner sees fit in order to achieve
a just and reasonable result. This grant of discretion
defeats the plaintiff’s claim in two ways.
   First, our acceptance of the plaintiff’s argument
would actually result in the violation of the rules of
statutory and regulatory construction. This is true
because if we were to require the commissioner to
weigh the factors in a particular manner, we would
effectively render meaningless the term ‘‘may,’’ thereby
depriving the commissioner of the discretion that was
vested in the commissioner by the legislature. Second,
it is not the role of this court to ‘‘substitute its own
judgment for that of the administrative agency on the
weight of the evidence or questions of fact.’’ (Internal
quotation marks omitted.) Murphy v. Commissioner
of Motor Vehicles, supra, 254 Conn. 343. This is espe-
cially true where, as here, the commissioner had clear
discretion in weighing the factors. Accordingly, we con-
clude that the commissioner’s balancing of the relevant
statutory and regulatory factors was clearly within the
commissioner’s discretion, and that the exercise of that
discretion was not unreasonable, arbitrary, or illegal.
                             II
   We next consider whether the commissioner’s deci-
sion was supported by substantial evidence in the
record. According to the plaintiff, the court erred in
affirming the commissioner’s decision to limit the
increase to the CPI because this decision was not sup-
ported by substantial evidence. The department count-
ers that the commissioner’s decision was supported by
substantial evidence, and that the rate increase was just
and reasonable. We agree with the department.
   The plaintiff claims that ‘‘[t]he record unequivocally
demonstrates that the operating costs . . . associated
with a licensed wrecker service have increased substan-
tially since the [last] [r]ate [i]ncrease. . . . Ultimately,
to be . . . ‘just and reasonable,’ the [commissioner]
must have incorporated wrecker costs (above and
beyond the CPI) into the nonconsensual towing and
storage rates.’’ The plaintiff again attacks the manner
in which the commissioner weighed the facts, without
challenging the facts themselves. This attack fails for
two reasons: first, because the commissioner did in fact
consider implementing a rate increase beyond the CPI,
and second, because, as established previously, ‘‘this
court . . . may [not] retry [a] case or substitute its own
judgment for that of the administrative agency on the
weight of the evidence or questions of fact.’’ (Internal
quotation marks omitted.) Murphy v. Commissioner
of Motor Vehicles, supra, 254 Conn. 343. Because the
plaintiff merely challenges the manner in which the
commissioner weighed the facts, it is asking this court
to retry the case and substitute its judgment for that
of the commissioner. This we cannot do. See id. Our
review is limited to a determination of ‘‘whether the
conclusions drawn [by the commissioner] from those
facts are reasonable.’’ (Internal quotation marks omit-
ted.) Id. In light of the record and the considerable
discretion granted to the commissioner, we reject the
plaintiff’s claim and conclude that the commissioner’s
decision was supported by substantial evidence.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The Insurance Association of Connecticut, Inc., is also a defendant in
this action and adopted the brief of the department in this appeal. Connecti-
cut Legal Services, Inc., was a defendant in the administrative appeal before
the Superior Court, but is not a party to this appeal.
   2
     The plaintiff filed the petition pursuant to General Statutes § 14-66 (a)
(2), which provides in relevant part: ‘‘The commissioner shall establish and
publish a schedule of uniform rates and charges for the nonconsensual
towing and transporting of motor vehicles and for the storage of motor
vehicles which shall be just and reasonable. Upon petition . . . the commis-
sioner shall reconsider the established rates and charges and shall amend
such rates and charges if the commissioner, after consideration of the [pre-
scribed] factors . . . determines that such rates and charges are no longer
just and reasonable. . . .’’
   3
     General Statutes § 14-66 (a) (3) provides in relevant part: ‘‘Any person
aggrieved by any action of the commissioner under the provisions of this
section may take an appeal therefrom in accordance with section 4-183
. . . .’’
   General Statutes § 4-183 (a) provides in relevant part that ‘‘[a] person who
has exhausted all administrative remedies available within the agency and
who is aggrieved by a final decision may appeal to the Superior Court . . . .’’
   4
     A ‘‘ ‘[w]recker’ ’’ is ‘‘a vehicle which is registered, designed, equipped
and used for the purposes of towing or transporting wrecked or disabled
motor vehicles for compensation or for related purposes by a person, firm
or corporation licensed in accordance with the provisions of . . . this chap-
ter or a vehicle contracted for the consensual towing or transporting of one
or more motor vehicles to or from a place of sale, purchase, salvage or
repair.’’ General Statutes § 14-1 (109).